                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NELSON CARLOS DELGADO,                           Case No. 17-cv-06614-HSG
                                   8                     Plaintiff,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART REQUEST TO
                                   9              v.                                         FILE CERTAIN DOCUMENTS UNDER
                                                                                             SEAL; GRANTING EXTENSION OF
                                  10        SHAWN HATTON,                                    TIME TO FILE JUROR
                                                                                             QUESTIONNAIRE
                                  11                     Defendant.
                                                                                             Re: Dkt. Nos. 28, 29
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Nelson Carlos Delgado, a prisoner housed at the Correctional Training Facility in Soledad,
                                  15   California, filed this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254.
                                  16   Now pending before the Court are Respondent’s motions to file copies of the reporter’s transcript
                                  17   of the juror voir dire under seal, and for an extension of time to file the juror questionnaire. Dkt.
                                  18   Nos. 28 and 29.
                                  19                                              DISCUSSION
                                  20   I.      Request to File Under Seal Copies of the Juror Voir Dire
                                  21           On March 6, 2019, the Court ordered Respondent to file in the record the portions of the
                                  22   voir dire proceeding relevant to a determination of the Fourteenth Amendment claim, specifically
                                  23   the voir dire of the juror who eventually became jury foreperson and was a former prosecutor, and
                                  24   the juror questionnaire for this juror. Dkt. No. 22. In the order, the Court stated that to the extent
                                  25   that Respondent had confidentiality concerns, he could request to file the records under seal or
                                  26   pursuant to a protective order, or to file a redacted version of the records. Dkt. No. 22 at 1.
                                  27           Respondent has moved to file under seal copies of the reporter’s transcript of the juror voir
                                  28   dire in the case of People v. Nelson Carlos Delgado, San Francisco County Superior Court C No.
                                   1   SCN218411 because the transcripts contain personal identifying information of the jurors which

                                   2   are considered confidential under state law, pursuant to Section 237 of the California Code of

                                   3   Civil Procedure. Dkt. No. 28. Good cause shown, Respondent’s request to file the transcripts

                                   4   lodged as Respondent’s Exhibit N under seal is GRANTED IN PART AND DENIED IN PART.

                                   5   The transcripts lodged as Respondent’s Exhibit N at Dkt. No. 28 shall be filed under seal.

                                   6   However, Respondent shall identify for the Court which portions of the voir dire transcript are the

                                   7   voir dire of the juror that is the focus of the Fourteenth Amendment claim, specifically the juror

                                   8   who eventually became jury foreperson and was a former prosecutor, and, within fourteen days of

                                   9   the date of this order, Respondent shall file in the record, and serve on Petitioner, only the specific

                                  10   portions of the voir dire transcript where the juror that is the focus of the Fourteenth Amendment

                                  11   claim was questioned, with any confidential information, such as personal identifying information

                                  12   of the jurors, redacted. If Respondent has additional confidentiality concerns, Respondent must
Northern District of California
 United States District Court




                                  13   promptly inform the Court of these concerns.

                                  14   II.    Request for an Extension of Time to File Juror Questionnaire

                                  15          Respondent has requested an extension of time to file the juror questionnaire of the juror

                                  16   that is the focus of the Fourteenth Amendment claim. Dkt. No. 29. Good cause being shown, this

                                  17   request is GRANTED. By August 26, 2019, Respondent shall file with this Court and serve upon

                                  18   Petitioner a copy of the juror questionnaire. If Respondent has confidentiality concerns, he may

                                  19   request to file the questionnaire under seal or pursuant to a protective order, or to file a redacted

                                  20   version of the questionnaire.

                                  21                                              CONCLUSION

                                  22          For the foregoing reasons, the Court orders as follows.

                                  23          Respondent’s request to file under seal the transcripts lodged as Respondent’s Exhibit N at

                                  24   Dkt. No. 28 is GRANTED IN PART AND DENIED IN PART. Dkt. No. 28. The transcripts

                                  25   lodged as Respondent’s Exhibit N at Dkt. No. 28 shall be filed under seal. Within fourteen days

                                  26   of the date of this order, Respondent shall file in the record, and serve on Petitioner, only the

                                  27   specific portions of the voir dire transcript where the juror that is the focus of the Fourteenth

                                  28   Amendment claim was questioned, with any confidential information, such as personal identifying
                                                                                          2
                                   1   information of the jurors, redacted. If Respondent has additional confidentiality concerns,

                                   2   Respondent must promptly inform the Court of these concerns.

                                   3          Respondent’s request for an extension of time to file the juror questionnaire of the juror

                                   4   that is the focus of the Fourteenth Amendment claim is GRANTED. Dkt. No. 29. By August 26,

                                   5   2019, Respondent shall file with this Court and serve upon Petitioner a copy of the juror

                                   6   questionnaire.

                                   7          The briefing schedule for Petitioner’s supplemental traverse is VACATED. By September

                                   8   9, 2019, Petitioner may, if he so wishes, file a supplemental traverse that is limited to addressing

                                   9   the records produced by Respondent. The supplemental traverse shall not exceed five pages and

                                  10   may not raise new arguments.

                                  11          This order terminates Dkt. Nos. 28 and 29.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: 7/24/2019

                                  14                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
